United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-3167
                                    ___________

Harlan L. Jacobsen, Editor/Publisher  *
of Solo RFD and Single Scene,         *
                                      *
             Appellant,               *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Northern District of Iowa.
Darrel Rensink, Director of IA DOT;   *    [UNPUBLISHED]
William Zitterich, Director of        *
Maintenance Services of IA DOT,       *
                                      *
             Appellees.               *
                                 ___________

                           Submitted: June 2, 1999

                                Filed: June 8, 1999
                                    ___________

Before WOLLMAN, Chief Judge, RICHARD S. ARNOLD, and BEAM, Circuit
      Judges.
                            ___________

PER CURIAM.

      Harlan L. Jacobsen appeals the district court’s1 grant of summary judgment to
defendants in his 42 U.S.C. § 1983 action. We dismiss the appeal for lack of appellate

      1
        The Honorable Paul A. Zoss, United States Magistrate Judge for the Northern
District of Iowa, to whom this case was referred for final disposition by consent of the
parties pursuant to 28 U.S.C. § 636(c).
jurisdiction because Jacobsen’s notice of appeal was untimely filed. See Fed. R. App.
P. 4(a)(1), 4(d), 26.

      Accordingly, the appeal is dismissed.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-